Exhibit 3(ii).1 As amended by the Board of Directors of CH Energy Group, Inc. on November 12, BY-LAWS CH ENERGY GROUP, INC. POUGHKEEPSIE, NEW YORK BY-LAWS CH ENERGY GROUP, INC. POUGHKEEPSIE, NEW YORK INDEX PAGE ARTICLE I MEETINGS OF SHAREHOLDERS Section 1.1 Annual Meetings 1 Section 1.2 Special Meetings 1 Section 1.3 Place of Meetings 1 Section 1.4 Presiding at Meetings 1 Section 1.5 Quorum 1 Section 1.6 Adjournment 2 Section 1.7 Notice of Meetings 2 Section 1.8 Waiver and Consent 3 Section 1.9 Fixing Record Date 3 Section 1.10 List of Shareholders at Meetings 3 Section 1.11 Proxies 3 Section 1.12 Notice of Shareholder Business and Nominations 4 Section 1.13 Inspectors of Elections 6 Section 1.14 Vote of Shareholders 7 ARTICLE II BOARD OF DIRECTORS Section 2.1 Number of Directors 7 Section 2.2 Elections, Terms and Vacancies 7 Section 2.3 Meetings of the Board 8 Section 2.4 Notice and Adjournment 8 (i) As amended by the Board of Directors of CH Energy Group, Inc. on November 12, PAGE ARTICLE II BOARD OF DIRECTORS (Continued) Section 2.5 Quorum 8 Section 2.6 Unanimous Written Consent 9 Section 2.7 Resignation of Directors 9 Section 2.8 Removal of Directors 9 Section 2.9 Compensation of Directors 9 Section 2.10 Time and Place of Meetings 9 Section 2.11 Special Meetings 9 Section 2.12 Telephonic Meetings 9 ARTICLE III COMMITTEES Section 3.1 Organization and Authority 10 Section 3.2 Executive Committee 10 Section 3.3 Action by a Committee 10 Section 3.4 Quorum 11 Section 3.5 Reports to Board of Directors 11 Section 3.6 Compensation of Committee Members 11 Section 3.7 Resignation and Removal of Committee Members 11 Section 3.8 Unanimous Written Consent 11 Section 3.9 Place of Committee Meetings 11 Section 3.10 Notice 11 ARTICLE IV OFFICERS AND THEIR DUTIES Section 4.1 Officers 12 Section 4.2 Term of Office; Resignation; Removal; Vacancies 12 Section 4.3 Powers and Duties 12 Section 4.4 Salaries 13 Section 4.5 Chairman 13 Section 4.6 Lead Independent Director 13 Section 4.7 President 13 Section 4.8 Vice President 14 Section 4.9 Secretary 14 Section 4.10 Treasurer 14 Section 4.11 Controller 15 Section 4.12 Other Officers 15 (ii) As amended by the Board of Directors of CH Energy Group, Inc. on November 12, PAGE ARTICLE V SHARES CERTIFICATED SHARES Section 5.1 Certificates, Registrar and Transfer Agent 15 Section 5.2 Authorization of Facsimile Signatures and Seal 15 Section 5.3 Transfer of Certificated Shares 16 Section 5.4 Lost, Stolen or Destroyed Share Certificates 16 ARTICLE VI INDEMNIFICATION Section 6.1 General Applicability 16 Section 6.2 Scope of Indemnification 16 Section 6.3 Other Indemnification Provisions 17 Section 6.4 Survival of Indemnification 17 Section 6.5 Inability to Limit Indemnification 17 Section 6.6 Severability 18 ARTICLE VII OTHER MATTERS Section 7.1 Books to be Kept 18 Section 7.2 Corporate Seal 18 Section 7.3 When Notice or Lapse of Time Unnecessary 18 Section 7.4 Contracts, etc., How Executed 19 Section 7.5 Loans 19 Section 7.6 Deposits 19 Section 7.7 General and Special Bank Accounts 19 Section 7.8 Fiscal Year 19 ARTICLE VIII AMENDMENTS TO BY-LAWS Section 8.1 By Directors 20 Section 8.2 By Shareholders 20 (iii) As amended by the Board of Directors of CH Energy Group, Inc. on November 12, ARTICLE I MEETINGS OF SHAREHOLDERS SECTION 1.1 ANNUAL MEETINGS The annual meeting of the shareholders, for the election of directors and the transaction of such other business as may be brought before the meeting, shall be held each year on the fourth Tuesday in April (or if said day be a legal holiday, then on the next succeeding business day), at such time of day as the directors may determine, or at such other date and time as shall be determined by the Board of Directors. SECTION 1.2 SPECIAL MEETINGS Subject to the rights of the holders of any series of stock having a preference over the Common Stock of the Corporation as to dividends or upon liquidation (“Preferred
